Citation Nr: 1521218	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left hip disorder, currently diagnosed as trochanteric bursitis, as secondary to service-connected bilateral knee disorder.

2.  Entitlement to service connection for a low back disability as secondary to service-connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent rating for the left knee disorder and denied service connection for the left hip and low back disorders.  The Veteran perfected an appeal of those determinations.

In November 2011, the Board dismissed the issue of an increased rating for a left knee disability at the Veteran's request and remanded the issues currently on appeal for additional development.  38 C.F.R. § 20.204.  

In August 2014, the Board again remanded the issues on appeal for additional development.  The development has been completed.    

The claims folder has been converted in its entirety onto an electronic record (efolder) within the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A left hip disability, currently diagnosed as trochanteric bursitis, did not have its clinical onset in service and is not otherwise related to active duty or service-connected bilateral knee disability.

2.  A low back disability did not have its clinical onset in service and is not otherwise related to active duty or service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

2. The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VA provided adequate notice in March 2006, April 2007, and January 2008 letters.  The Veteran does not contend that her claims are prejudiced by any notification deficiency and none has been identified by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  A remand for additional notification about how to substantiate the claims is not necessary.  

VA's duty to assist the Veteran in the development of the claims includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA, and private medical records.  The Board notes that an original copy of a 2005 hip X-ray report is not available and this missing report led the Veteran to object to the 2012 VA examiner's review of the record.  The April 2006 VA examination report shows that these hip X-rays were reviewed and showed minimal joint space narrowing.  The examiner assessed it as "not of major import."  He assessed trochanteric bursitis in both hips.  The record does not otherwise suggest that any additional pertinent clinical assessment was made from the 2005 hip X-ray report.  A remand to obtain the 2005 hip X-ray reports would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

VA provided adequate medical examinations and opinions for her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  She was afforded April 2006 and then May and June 2012 VA clinical evaluations for her claimed hip and back disabilities.  An addendum VA medical opinion was obtained in September 2014 from an orthopedic physician with specific consideration to prior records suggesting an abnormal gait.  Although the September 2014 VA examiner's report is brief, it is clear that he agreed with the 2012 VA examiner, even after specifically considering the multiple prior reports of an irregular or limping gait.  Together, the examination reports and addendum medical opinion reflect a thorough review of the claims folder, complete clinical examination, and responsive opinions with plausible supporting rationales.  The Board considers these clinical evaluations and opinions together as adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran submitted March 2007 and May 2012 statements objecting to the contemporaneous VA examinations.  She believed the 2006 VA examination was inadequate since X-rays and blood work were not taken to identify the type of arthritis.  She stated that she did not have arthritis in her hands, elbows, shoulders, or neck.  She believed the 2012 VA examiner was biased against her claims due his involvement in an adverse clinical study.  She asserted that he did not thoroughly review the record as he could not find recent imaging reports for her hip.  She also believed the clinical records consistently demonstrated her left leg was abnormal and aggravated her sacroiliac joint (hip) and low back.  

The Veteran's objections to the VA examination reports are without merit.  The 2006 examiner's finding of generalized arthritis is supported elsewhere in the record, including by the 2012 VA orthopedic surgeon.  Although the 2012 VA examiner did not review the 2005 hip X-rays, he indicated that he considered 2008 pelvis imaging studies.  Again, the April 2006 VA examiner reviewed the 2005 hip X-ray report and indicated that it was relatively insignificant.  In this case, the 2012 VA examiner failure to review the underlying 2005 hip X-ray report is immaterial in light of subsequent pelvis imaging studies and the suggested insignificance of the 2005 hip X-rays from the 2006 VA examiner.  

The Veteran's objections have been considered and VA has taken multiple actions to ensure that it fulfilled its duty to obtain an adequate medical opinion.  The fact that the opinions have been seconded by three separate examiners tends to show that they were based on the record and the actual examinations and not on bias or other failure on their part.  Further remand for another medical opinion would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  
 
The Board also finds that requirements of the Board's prior remands in November 2011 and August 2014 have been substantially fulfilled.  The RO/AMC obtained updated medical records and a September 2014 addendum medical opinion.  It then issued a February 2015 SSOC based upon review of the newly generated evidence.  For these reasons, the record is in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II.  Service connection claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  

Where the veteran served continuously for ninety (90) or more days during a period of war, and if degenerative joint disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, back or hip arthritis was not demonstrated within a year of separation.  The chronic disease presumption is therefore not helpful to the Veteran for either claim.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995). 
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition such as joint pain, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) do not show any complaints or treatment for the Veteran's left hip or low back.  March 1955 separation physical examination reflects that no abnormalities were found for her back or hip.  

In September 1961, a friend reported that she observed the Veteran limping due to her service-connected knee disability.  

January 1967 orthopedic examination reflects that the Veteran's ambulation was normal.  

February 1987 VA orthopedic examination shows that the Veteran had difficulty walking in a normal manner and limped due to her service-connected knee disability.  

March 1991 VA orthopedic examination reflects that the examiner observed the Veteran with a "very slight" limp favoring the left knee.  The Veteran had a good range of motion for her lumbar spine and hips.  The examiner diagnosed left knee, status post medial meniscus removal with degenerative changes.  

April 2005 VA treatment records reflect that the Veteran had a normal gait upon clinical observation.  

May 2005 private medical records include a clinical assessment of osteoporosis.  The clinician described the onset as gradual and in a consistent pattern over a number of years.  He believed the severity was moderate.  

April 2006 private medical records show that the Veteran had a normal gait. 

In April 2006, the Veteran was afforded a VA orthopedic examination with review of the claims folder.  She reported that her knee continued to deteriorate and that she had also developed pain in her right knee, left hip, and low back.  Clinical evaluation showed that the Veteran had a "somewhat broadened base" gait.  She had good lumbar spine movement.  X-ray report showed minor abnormalities for both hips and major changes in the lumbar spine with osteophyte formation and disc space narrowing.  The examiner further commented that hand abnormalities were consistent with idiopathic osteoarthritis.  The examiner diagnosed osteoarthritis for both knees and the lumbar spine.  He diagnosed trochanteric bursitis in both hips.  He provided a negative medical opinion for the left hip and low back.  He believed the Veteran had osteoarthritis, which was unrelated to the left knee disability.    

In April 2006, the Veteran reported that she had a complicated medical history for her left knee disability.  She had multiple left knee injuries in-service and a complex course of medical treatment.  Over the past 20 years, she had overused her right leg for support.  Now, she believed her overcompensation by her right leg caused her to have right hip and low back disabilities.  She currently had significant difficulties with daily activities due to her multiple orthopedic problems.  

In the April 2007 substantive appeal, the Veteran reported that the altered gait caused by her service-connected left knee disability affected her left hip and lumbar spine.  

In February 2008, the Veteran reported that she placed more weight on her right knee due to her service-connected left knee disability.  

November 2008 and February 2009 private contemporaneous podiatry examinations suggested that the Veteran had a normal gait.   

December 2008 private Magnetic Resonance Imaging (MRI) pelvis report listed an impression of likely osteoarthritis of the sacroiliac joints.  MRI lumbar spine report showed spondylitis changes at L4-5 and L5-S1.  

January 2009 private medical records showed that the Veteran had a consultation with Dr. M to review the recent MRI reports.  Dr. M., who is board certified in neurology and psychiatry, reported arthritic changes for the hip and bursitis.  He noted her history of left leg injury in service and reported that "it very well could be indirectly if she was walking abnormal for years it certainly could develop arthritis in the left sacroiliac area."  In pertinent part, the examiner assessed left sacroiliac arthritis changes and left hip joint changes, more orthopedic in nature.  

May 2009 private medical records showed treatment for bilateral knee osteoarthritis.  Clinical examination reflected that the Veteran had "an almost normal gait."  The examiner concluded that the Veteran was doing well after her double knee replacement surgery.  

December 2009 private podiatry records reported that the Veteran had an antalgic gait for her left ankle/ foot and normal gait for her right ankle/ foot.  The same reports were made in March 2010 and November 2010 records.  

December 2009 VA treatment primary care records included a clinical assessment of a normal gait.

December 2009 bone scan of the lumbar spine and left hip confirmed osteopenia and indicated an increased risk for bone fracture.  

January 2010 VA podiatry records included a clinical assessment of normal gait.

March 2010 VA orthopedic examination showed that the Veteran had a left total knee replacement in May 2007 and a right total knee replacement in January 2009.  Clinical orthopedic examination showed the Veteran to have an antalgic gait, but clinical neurological examination recorded a normal gait.  

May 2011 VA primary care records showed that the Veteran was clinically observed as having a normal gait.  

In a May 2011 letter, the Veteran asserted that Dr. M's January 2009 report showed a nexus.  She believed her service-connected left leg (knee) injury aggravated her current hip and back disabilities.  

In May 2012, the Veteran was afforded a VA lumbar spine examination with review of the claims folder.  The examiner, an orthopedic surgeon, listed diagnoses of lumbar radiculopathy, spondylosis L4-5 and L5-S1, and peripheral neuropathy, left L5 nerve root.  The examiner recited the pertinent medical history.  He observed that the Veteran did not currently have a limp.  Although she ambulated with a cane, she did not use it to bear weight.  Clinical examination showed the Veteran to have a good lumbar spine range of motion.  She did not have any lumbar muscle spasms or neurological abnormality.  The examiner noted that lumbar spine X-rays confirmed arthritis.  He expressed a negative medical opinion.  He explained that if the knee caused limp aggravated her back that her back symptoms would have improved following the knee replacement surgery.  He believed it was "much more likely" the Veteran's back disability was attributable to the aging process.  He noted that despite lay perception to the contrary, there were no clinical studies to support a secondary relationship between limping due to knee disability and subsequent back pain.   

The Veteran also had a VA hip examination by the same examiner.  He did not provide a diagnosis.  The Veteran reported that she did not have medical treatment for her hip pain.  She described having left-sided sacroiliac joint pain.  It improved following total knee replacement surgery.  Clinical examination for the hip was grossly normal.  The examiner noted that imaging reports from 2005 and 2008 showed sacroiliac joint osteoarthritis, but not for the hip joint.  The examiner again expressed a negative medical opinion.  He stated that he could not find a prior left hip diagnosis, or a left hip pathology upon clinical examination.  He noted that her complaint really pertained to the sacroiliac region.  In any event, he expressed a negative opinion for the sacroiliac joint disorder.  He followed similar logic expressed for the back disability and believed it was more likely attributable to generalized osteoarthritis (which also affected the hands, back, and knees) and the aging process.  He reiterated that he did not believe that she had a hip disability due to lack of clinically observable disorder and her reports of pain in the sacroiliac region.  He further noted Dr. M's January 2009 nexus opinion.  He stated that the medical literature did not support Dr. M's report.  He reiterated that the Veteran's symptoms represented generalized osteoarthritis.  

August 2012 VA primary care records showed that the Veteran had ankle-foot orthosis and questionable radiculopathy in her left leg.  She wanted to relate these disorders to her back disability.  

In September 2014, an addendum VA medical opinion was provided by a physician who is an orthopedic specialist.  The physician reviewed the claims folder.  He noted the 1987, 1988, 1991, and 2010 reports of a limping gait due to the service-connected knee disability.  He did not find these reports of altered gait significant enough to warrant any change to the May and June 2012 medical opinions.  He also stated that there is no relationship between degenerative joint disease of the knee and trochanteric bursitis.  It was added that the rationale leading to the conclusion that knee disability did not cause hip or back disability was the same for aggravation.  

The Veteran contends that her current left hip and back disabilities are related to service-connected knee disabilities.  She does not assert and the record does not show that she has a continuity of symptomatology for back or hip pain beginning in service.  STRs do not suggest any back or hip disorder was manifest in service.  Rather, her contention is that the claimed disabilities are secondary to her service-connected knee disabilities.  38 C.F.R. § 3.310.  The contested issue is whether there is a nexus to her service-connected knee disabilities for the claimed disabilities.  38 C.F.R. § 3.310.  As explained below, the preponderance of the evidence is against the claim, and it will be denied.

Much of the evidence in support of a secondary nexus consists of the Veteran's own assertions.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that knee disability, including an altered gait, may lead to degenerative changes elsewhere in the orthopedic system is commonly known and, therefore, the Veteran's testimony that degenerative changes the knees with an altered gait led to current back and hip disability has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA medical opinions more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  

The competent medical evidence conflicts regarding a nexus.  In such cases, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The opinion is considered probative if it is definitive and supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is found.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." See Nieves- Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

The competent medical evidence in favor of the claim is limited to Dr. M's January 2009 comments.  He clinically examined the Veteran and considered her history of a limp or altered gait.  There is no indication that he reviewed the record and his reports are premised upon general assumptions of an altered gait over the course of many years.  He does not cite any medical studies to support his opinion of a secondary relationship.  His specialties include neurology and psychiatry.  He does not explain why the aging process with an onset of generalized arthritis would not be the primary cause of the claimed disabilities.  The opinion is framed as a possible relationship ("could") not whether the relationship is as likely as not (at least 50 percent probability).  In light of the 2012 and 2014 VA medical opinions below indicating that alternative causes are the source of current disability, Dr. M's January 2009 opinion is not persuasive.  Gabrielson, supra.

The VA medical opinions from 2012 and 2014 reflect a consideration of the Veteran's medical history and prior reports of an altered gait from many years ago.  They were made by medical doctors based upon clinical experience and knowledge of current orthopedic medical literature.  Nieves-Rodriguez, supra.  One physician is an orthopedic surgeon, one an orthopedic specialist, and the other practices in orthopedics.  Their specialties give their opinions significant probative weight since they practice in the diagnosis and treatment of orthopedic diseases.  They reviewed the extensive record in the claims file and framed their opinions in terms of probability instead of possibility.  The Board finds the rationales that the scientific literature does not support a secondary relationship and the more likely cause of disability is the general aging process plausible and consistent with the record.  Overall, the VA medical opinions are highly persuasive evidence weighing against a secondary nexus and their probative value clearly outweighs the Veteran's assertions and Dr. M's January 2009 comments.  

In summary, the preponderance of the probative competent evidence weighs against a nexus to service or service-connected knee disabilities.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran, and the service connection claims for back and left hip disabilities must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a left hip disability is denied.

Service connection for a low back disability is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


